Justice PLEICONES,
concurring.
I agree with Justice Beatty who rightly points out, in my opinion, that Act 26 merely codifies this Court’s definition of occurrence. The majority relies on a statement in Newman8 that a CGL policy may provide coverage where faulty workmanship causes third party bodily injury or damage to other property, contrasts it with the “shall” language of the statute, and concludes that the statute rewrites and expands the judicial definition of occurrence. I believe the majority misreads the Newman “may.” At this juncture, the Newman court is discussing the facts of L-J, a case where there was no occurrence because the negligent construction of the roadway only caused damage to the road itself.9 The Newman opinion then relates that the L-J court “went on to explain” that there may be coverage where the faulty workmanship causes third party injury or damage to other property. The L-J court was suggesting hypothetically that there would be coverage where the damaged property is not the defective work product but only if the other prong of occurrence is met, that is, if there were an accident.10 In this context, the “may” suggests *38merely that a different set of circumstances may lead to a different result, not that where there is an occurrence, the decision to find coverage is optional.
I agree with Justice Beatty that there is no constitutional infirmity in Act 26.

. Auto Owners Ins. Co. v. Newman, 385 S.C. 187, 684 S.E.2d 541 (2009).


. There would be no occurrence under § 38-61-70(B)(2) because the only property damaged was the faulty workmanship itself.


.Specifically, L-J is employing the subjunctive mood, discussing a hypothetical situation not present in that case.